Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7, 8, 10, and 11, are rejected under 35 U.S.C. 102(a1) as being anticipated by NOKIA ET AL: “On remaining details of short PUCCH for UCI of more than 2 bits”, SGPP DRAFT; R1-1720008_ PUCCH FORMAT 2, 3RD GENERATION PARTNERSHIP PROJECT (SGPP}, MOBILE GOMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES.
  For Claims 7,8,10,and 11 , are  rejected under 35 U.S.C. 102(a1)  as being anticipated  by NOKIA ET AL: “On remaining details of short PUCCH for UCI of more than 2 bits”, SGPP DRAFT; R1-1720008_ PUCCH FORMAT 2, 3RD 
A  terminal comprising: a transmitting section that transmits a plurality of pieces of uplink control information (UCI) by using physical uplink control channels (PUCCHs) with different priorities(See section 1 and p. 2,1 20-21 and the paragraph above Proposal 3: HARO-ACK, SR, L1-RSRP report and CS! correspond to the plurality of communications, which can belong to eMBB or URLLC and page 2 lines 20-27); and a control section that controls at least one transmission of the plurality of pieces of UCI, based on a maximum coding rate configured for each of the PUCCHs with different priorities(section 2.3, 1. par. and p. 2, I 12-38).  
wherein the maximum coding rate is reported through higher layer signaling( See section 2.2).  


4. Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Richardson et al. (2017/0359148) is cited to show a system which is considered pertinent to the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.